Title: John Adams to Abigail Adams, 2 May 1777
From: Adams, John
To: Adams, Abigail


     
      
       May 2. 1777
      
     
     We have promoted Arnold, one Step this day, for his Vigilance, Activity, and Bravery, in the late Affair at Connecticutt.—We shall make Huntingdon a Brigadier, I hope.
     We shall sleep in a whole Skin for some Time I think in Philadelphia, at least untill a strong Reinforcement arrives.
     I want to learn, where Sir William Erskine with his Two Thousand Men, went after his Exploit at Danbury.—Perhaps to Newport.
    